        Case 1:21-cv-01147-HBK Document 5 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN RIVERA,                                        Case No. 1:21-cv-1147-HBK
12                        Plaintiff,                      ORDER TO SHOW CAUSE
13            v.                                          FOURTEEN-DAY RESPONSE PERIOD
14    SERGEANT P. RODRIGUEZ,
15                        Defendant.
16

17          Plaintiff Juan Rivera, a state prisoner, initiated this action by filing a pro se civil rights

18   complaint under 42 U.S.C. § 1983 on July 29, 2021. (Doc. No. 1). Plaintiff’s complaint was not

19   accompanied by the filing fee or an application to proceed in forma pauperis (“IFP”). (See

20   Docket). On July 30, 2021, the Court order Plaintiff to within 30 days either submit a completed

21   IFP application or pay the $402.00 filing fee. (Doc. No. 3). The Court enclosed an IFP

22   application and cautioned Plaintiff that his failure to timely comply with the Court’s order would

23   result in this matter’s dismissal. (Id.). Plaintiff has neither paid the filing fee nor filed a new

24   application to proceed IFP.

25          Federal Rule of Civil Procedure 41(b) permits courts to involuntarily dismiss an action

26   when a litigant fails to prosecute an action or fails to comply with a court order. See Fed. R. Civ.

27   P. 41(b); see Applied Underwriters v. Lichtenegger, 913 F.3d 884, 889 (9th Cir. 2019) (citations

28   omitted); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005)
        Case 1:21-cv-01147-HBK Document 5 Filed 09/07/21 Page 2 of 2


 1   (“[T]he consensus among our sister circuits, with which we agree, is that courts may dismiss

 2   under Rule 41(b) sua sponte, at least under certain circumstances.”). Local Rule 110 similarly

 3   permits courts to impose sanctions on a party who fails to comply with a court order.

 4            Accordingly, it is hereby ORDERED:

 5            Within fourteen (14) days from receipt of this Order, Plaintiff shall comply with the

 6   Court’s previous July 30, 2021 Order, or show cause why the Court should not recommend that

 7   this case be dismissed without prejudice for Plaintiff’s failure to prosecute this action and/or his

 8   failure to timely comply with the Court’s July 30, 2021 Order.

 9

10
     Dated:      September 4, 2021
11                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
